Citation Nr: 1113218	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1982 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2002 and August 2003 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied service connection for a low back disability (degenerative disc disease of the lumbar spine).

This matter was previously before the Board in October 2008 and November 2009, at which time it was remanded for additional development.  It is now returned to the Board.


FINDING OF FACT

The Veteran's low back disability first manifested more than one year after service and is not related to her service or to any aspect thereof.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2001, January 2009, and November 2009; a rating decision in July 2002 and August 2003; a statement of the case in June 2005; and a supplemental statement of the case in May 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notice provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that her current low back disability is related to an injury in service when she fell from a helicopter and landed flat on her back.  She contends that she has experienced chronic back pain ever since that injury.

Service medical records reflect that in January 1983, the Veteran was involved in a motor vehicle accident, sustaining an injury to the right hip.  In October 1987, the Veteran reported back pain with dysuria related to a urinary tract infection.  In December 1987, the Veteran was involved in a motor vehicle accident wherein she sustained multiple injuries to the legs, her left knee, and her chest.  An X-ray examination of the spine was normal.  She had pain in the lower extremities throughout.  In December 1988, she was involved in another motor vehicle accident and sustained injuries to her cervical spine, lumbar spine, left shoulder, and left hip.  X-ray examination was first interpreted to show a possible compression fracture at L-4 and narrowing at the L3/4 intervertebral disc space.  Secondary review of the X-ray, however, resulted in the determination that there was no evidence of fracture, dislocation, or other trauma.  She was treated primarily for a left shoulder strain.  In August 1989, the Veteran followed-up for back pain.  She stated that medication and rest had helped the pain.  The assessment was lower back pain, resolved with medication and rest.  In March 1990, the Veteran sustained an injury when she fell from a helicopter five feet to the ground, hitting her left shoulder.  In June 1991, the Veteran fell approximately five feet from an aircraft, landing on her right side.  She felt immediate pain.  In July 1991, the Veteran reported low back pain that was made worse by bending over, sitting, or standing.  There was no recent trauma.  There was decreased range of motion with pain and spasm.  X-ray examination showed that L4 and L5 appeared compressed.  The assessment was low back pain secondary to severe spasms, rule out compression fracture at L4, L5.  However, the July 1991 report of X-ray examination itself reflects a finding of a normal lumbar spine.  In August 1991, the Veteran reported a dull pain in her lower back and at the anterior and posterior pelvis.  She noted the previous auto accidents but related her current right-sided back pain to her job, which required lifting 200 pound crew boxes.  She had worked with a chiropractor five times for manipulation with good results.  X-ray examination was noted to show a normal lumbar spine.  Physical examination showed lumbar muscle tightness and spasms.  There was radiating pain to the right posterior ankles.  Sitting posture was guarded secondary to pain.  The assessment was lumbar spasms with right-sided sciatica.  A September 1991 physical therapy note reflects that the Veteran's low back pain had improved.  Her symptoms were mostly centered at the left hip area.  In October 1991, the Veteran stated that her back pain had generally improved.  She was seeing a chiropractor two to three times per month.  Physical examination showed minimal right-sided back pain and minimal tenderness at the right lower back.  In February 1992,  the Veteran complained of chronic back pain with muscle spasm that radiated to her knee.  She was seeing a chiropractor and masseuse.  Physical examination revealed right sacral iliac tenderness on palpation.  There was right paravertebral muscle spasm.  The assessment was chronic low back pain.  

Post-service treatment records reflect that on January 1996 private MRI, there was degenerative disc disease at L3-4 and L4-5, with general disc protrusion more prominent at the L4-5 level.  A February 1996 report reflects diagnoses of severe lumbar strain, lumbar radiculopathy, and possible sciatica.  The report also indicates that she was involved in a post-service motor vehicle accident in 1995.  The Veteran denied any serious back problem in the past, only strains that had resolved.  In March 2001, the Veteran received emergency treatment when she injured her neck while driving.  In June 2001, the Veteran complained of ongoing severe back pain.  Examination revealed tenderness and trigger points along the L2 and L4, L5-S1 region.   

VA treatment records beginning in August 2001 reflect the Veteran complained of low back pain dating back to her fall from an aircraft in service.  She had had multiple treatments for her back pain, including epidural injections, with only temporary relief.  

On May 2002 VA examination, the Veteran reported that she had injured her back when she fell from a helicopter in the late 1980s.  She stated that she had landed flat on her back, but X-ray examination had shown "no breaks."  She had taken off from work for a few days.  Following her separation from service, she had seen several private physicians for MRIs and had been diagnosed with degenerative disc disease.  Her current back pain were precipitated by twisting, bending, or lifting.  The pain was described as a "knock" in the middle of the spine that sometimes radiated to the lower extremities.  X-ray examination showed only very small or minor arthritic changes involving the lower lumbar vertebrae.  The disc spaces were well maintained, with no evidence of any degenerative disc disease.  The assessment was pain, lumbosacral spine, with no objective findings.  

In January 2003, the Veteran's VA physician issued a statement indicating that her severe back pain first began while on active duty following a fall from an aircraft.  That physician further opined that, based upon the Veteran's medical history, her chronic low back pain was more likely than not a result of her injury while on active duty.

VA treatment records reflect that in June 2003, the Veteran fell down several flights of stairs, injuring her back.  She ruptured her vertebrae at L5, S1.  In July 2004, she was evaluated for multiple joint pain.  She reported having occasional mild musculoskeletal symptoms until recently when she awoke with bilateral hip pain and weakness in the legs.  The initial assessment was adult onset of Still's disease and rheumatoid arthritis.

On March 2005 VA examination, the Veteran reported that after her December 1988 motor vehicle accident, she had multiple musculoskeletal injuries, but no fractures.  However, she had continuous low back pain and took pain medication in order to keep working.  Then, in 1990, she fell from a helicopter and remembered having to drag her left leg due to pain.  She had constant pain in that same area, with significant aches and a feeling of coldness at the top of the foot.  It became difficult to climb stairs or ladders or put pressure on the leg.  She reported that she had recently been treated for back pain at the emergency room at the VA.  She was unable to identify the precise pain point as either in the back or at the lateral or front of the leg.  Physical examination revealed diffuse tenderness on the left lower spine more than the right.  There was no spasms.  Range of motion testing was restricted because the Veteran felt that she would fall.  Neurological testing was normal, bilaterally.  X-ray examination of the lumbar spine was normal.  The diagnosis was lumbago with unclear etiology.  The examiner stated that the objective findings did not seem consistent with the subjective complaints.  

A July 2005 MRI study reflects that the Veteran had a disc bulge at L3-4 and L4-5 with mid-line disc bulge at L5-S1.  Annular tears were present at all three levels.  In July 2008, the diagnosis was fibromyalgia/ankylosing spondylitis.  

On March 2009 VA examination, physical examination and review of the claims folder resulted in the diagnosis of familial ankylosing spondylitis, occurring after service, familial fibromyalgia, occurring after service, thoracolumbar disc bulging and annular tears at L3-S1 with L5-S1 radiculitis, unrelated to service, and lumbar strain, occurring in service but resolved without residuals.  In so determining, the examiner reviewed the service medical records, stating that though there was diffuse musculoskeletal pain following the December 1988 motor vehicle accident, and the X-ray at the time was interpreted to show a possible small compression fracture, that finding was disproven by multiple subsequent X-rays and MRIs which showed a normal lumbar spine.  The examiner noted that the lower back pain with spasm diagnosed in August 1989, as well as the lower back pain with sacroiliac pain in July 1991, were both accompanied by normal X-ray results, indicating no fracture or chronic spinal injury.  The examiner found it to be significant that the Veteran's January 1996 MRI, taken four years following separation from service, did not show annular tears or any findings related to the L5-S1 area.  The examiner found it to be significant that the June 2003 MRI, which did show an annular tear at L4-5 and disc bulging at L3-S1, demonstrated that those injuries must have occurred after the 1996 MRI.  Further, the July 2004 MRI, which showed disc bulges at L3-S1with annular tears, must then have also occurred after the June 2003 MRI.  The examiner stated that the January 1996 MRI findings of L3-5 disc bulges was not significant for pathology.  To that extent, the 1996 MRI did not show any residual injury that could be related to service.  The examiner therefore found the January 2003 VA opinion relating the current back disability to service to be flawed, as all annular tears occurred after 1996.  With regard to the Veteran's ankylosing spondylitis and fibromyalgia, the examiner explained that those conditions were not related to service because they were familial in nature, and the evidence demonstrated symptoms as late as 2004, when the Veteran began to experience onset of musculoskeletal pain, with a diagnosis in 2008.

On April 2010 VA examination with the same VA examiner, the Veteran reported that in the previous year, her back pain had caused her to have to leave work early three to four times per month.  She stated that her grandmother, mother, and sister all had ankylosing spondylitis, and her sister had fibromyalgia.  The examiner reviewed the previous VA examination, noting her findings on review of the claims file, and filling in more recent data, including that in March 2010, X-ray examination resulted in the determination that the Veteran did not meet the criteria for ankylosing spondylitis, but rather fibromyalgia.  After physically examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with lumbar spine degenerative joint disease, annular tears at L3-S1, and degenerative disc disease at L4-S1, with no signs of radiculopathy.  The examiner concluded that it was less likely than not that the current low back disability was related to service, including the motor vehicles accidents and helicopter injuries.  The examiner explained that though the Veteran's report of continuity of symptoms was compelling, the evidence demonstrated that her current back pathology must have began sometime following the 1995 motor vehicle accident, and the global pain began in 2004.  The examiner was in agreement with her previous assessment that the 1996 MRI ruled out any spine pathology prior to that date, and that the following MRIs showed that the spinal injury began post-1996.  Accordingly, the in-service injuries must be described as acute and resolved.  The examiner further explained that the American Medical Association Guide Newsletter had published a study in 2009 showing that age, genetics, and body weight compared to disc size were the predominant predictors of degenerative disc disease, whereas sprains and strains, such as seen in service, affected the muscles and ligaments.  Likewise, spondylosis and fibromyalgia were part of a degenerative process and not the result of an in-service injury.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board is inclined to place greater probative weight on the March 2009 and April 2010 VA examiner's opinion that the current back disability is unrelated to the in-service motor vehicle accidents and helicopter and airplane falls, rather than on the January 2003 VA physician's opinion that the Veteran's back disability was related to injuries in service.  Significantly, the January 2003 physician did not provide a rationale for the opinion, including which injury caused the current back disability.  If the examiner does not provide a rationale for the opinion, this weighs against the probative value of the opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In that regard, it appears that the physician based the opinion purely on the Veteran's report of the in-service incidents.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinions appear to have been in this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  By contrast, the March 2009 and April 2010 VA examiner thoroughly reviewed the claims file, specifically documenting records from service and after service, and provided a detailed rationale in finding that the current back disability was not related to service.  The examiner explained that the 1996 MRI, when viewed alongside the normal X-ray examinations in service, clearly showed that on separation from service, the Veteran did not have a residual spinal injury.  The current spinal injuries, including disc bulging and annular tears, occurred after service, as was evidenced on later MRIs.  Finally, the fibromyalgia and ankylosing spondylitis did not appear until many years after service, beginning in 2004, and were hereditary in nature.  Accordingly, the examiner determined that the muscle strains in service must have resolved prior to separation, as the medical evidence did not relate  the current back disabilities to service.   Absent any probative medical opinion to relate the Veteran's current back disability to service, service connection must necessarily be denied. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the record shows that the Veteran experienced a variety of back strains and continuing pain while in service, there is no competent medical evidence that relates those back problems with her current diagnosis of degenerative joint disease, annular tears at L3-S1, degenerative disc disease at L4-S1, and fibromyalgia.  

The Board has considered the Veteran's assertions that her lumbar spine disability is related to her period of active service.  However, while the Veteran is competent to testify as to symptoms of an injury to her low back, as a layman, she is not competent to address whether there is a nexus between the injuries in service and her current back condition.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, while the Veteran can report experiencing pain in her lower back, those are subjective symptoms and the associated disorders are not readily identifiable in a way that may be observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are many different joint disorders.  The Veteran does not have the medical expertise to discern the nature of any current orthopedic diagnosis nor does she have the medical expertise to provide an opinion regarding the etiology.  Therefore, the issue does not involve a simple diagnosis.  The Veteran is competent to report that she has been told of a diagnosis of a lumbar spine disability, but she is not competent to provide a medical opinion regarding the etiology.

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability first manifested more than a year after separating from service and is not related to her active service, or to any incident therein.  The probative medical opinion of record found that the current back disability was less likely related to the Veteran's service.  As the preponderance of the evidence is against the Veteran's claim for service connection for her lumbar spine disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


